OPINION OF THE COURT
Duncan, Chief Judge:
A belated rescission of convening - orders leads to a jurisdictional problem in this case. The issue is whether the military judge who served at the trial was properly empowered to act as such in light of a change in orders.
The charges against thé accused were originally referred to trial before a court-martial appointed by Court-Martial Convening Order Number 123. This order named Captain Barry P. Steinberg as. military judge. It was subsequently amended by Court-Martial Appointing Order Number 129 to remove Captain Steinberg as military judge and to replace him with Captain M. Scott Magers. The accused then requested trial before a court-martial, the membership of which included enlisted personnel. His case was, therefore, withdrawn from the court previously appointed by Court-Martial Appointing Order Number 123, as amended by Court-Martial Appointing Order Number 129, and referred to a court-martial appointed by Court-Martial Appointing Order Number 133. This order reappointed Captain Steinberg as military judge and added the necessary enlisted men to the court.
At the commencement of the trial, the accused elected to withdraw his request *105for enlisted members.. Captain Steinberg, uncertain of his authority to excuse the enlisted members, recessed the proceedings and directed the trial counsel to contact the convening authority regarding their release. He stated that he assumed the convening authority would excuse the enlisted members and continue with the appointed officers or perhaps add others to the panel.
After consulting with the convening authority during a recess, the trial counsel returned and informed the judge:
Your Honor, the convening authority has rescinded convening order— court-martial convening order number 133 and leaves the case referred to court-martial convening order number 123.
Thereafter, the accused was arraigned on the charges and pleaded not guilty, and the case proceeded to trial on the merits.
At the Court of Military Review level, the Government conceded that the court had not been properly constituted, due to the removal of Captain Steinberg by .the amendment to order 123, and requested the findings and sentence be set aside. The Court of Military Review nevertheless examined the record, determined that it was the intent of the convening authority to remove only the enlisted members from the court and to have Captain Steinberg preside. In light of the clear and unambiguous language of the convening orders and the equally clear communication by the trial counsel that order 133 had been rescinded and the case re-referred to the court appointed by order 123, we disagree with the rationale of the Court of Military Review.
In this case, the sole evidence of the convening authority’s intent is in the express announcement by the trial counsel of the former’s order rescinding order 133 and directing that the case be tried by the court appointed by order 123. Unfortunately, Captain Steinberg had been removed as military judge of that court by order 129 and replaced by Captain Magers. If we are to presume that the convening authority knew anything, we would have to incline to the view that he was aware that he had so removed Captain Steinberg. But this is not necessary. The convening orders and the trial counsel’s announcement are clear and unambiguous. To attempt from this record to construct an intent on the part of the convening authority that Captain Steinberg be reappointed to the court and serve as a military judge is to engage in nothing short of speculation.
This we may not do. Unlike civil courts, courts-martial are creatures of statute and, to retain their jurisdiction, they must be constituted strictly in accordance with the procedures those statutes lay down. McClaughry v Deming, 186 U. S. 49, 55 (1902). Thus, the Supreme Court stated in Runkle v United States, 122 U. S. 543 at 555-6 (1887):
A court-martial organized under the laws of the United States is a court of special and limited jurisdiction. It is called into existence for a special purpose, and to perform a particular duty. When the object of its creation has been accomplished it is dissolved. . . . To give' effect to its sentences, it must appear affirmatively and unequivocally that the court was legally constituted; that it had jurisdiction; that all the statutory regulations governing its proceedings had been complied with; and that its sentence was conformable to law.
For almost 100 years, these precedents have stood unquestioned. As recently as our holding in United States v Singleton, 21 USCMA 432, 45 CMR 206 (1972), we relied on them to strike down a conviction by a court-martial to which counsel and the military judge had allegedly been orally appointed but in which subsequent orders did not establish their timely placement on the court. Significantly we held in that case that no special or general court-martial is juris-dictionally empowered to sit in judgment unless the requisite number of members, a military judge, and counsel have been properly detailed. United States v Singleton, supra at 434, 45 CMR at 208. Cf. United States v Dean, 20 USCMA 212, 43 CMR 52 (1970); United States v Robinson, 13 USCMA 674, 33 CMR 206 (1963).
As he had been removed from the court-martial which heard the case by *106order 129, Captain Steinberg had no authority to preside over the trial, and the court was without a military judge. As the Government conceded before the Court of Military Review, this was jurisdictional error invalidating the proceedings. United States v Singleton, supra.
The decision of the U. S. Army Court of Military Review is reversed, and the findings of guilty and sentence are set aside. The record of trial is remanded to the Judge Advocate General of the Army. A new trial may be ordered before a properly constituted court-martial.
Senior Judge Ferguson concurs.